Case 1:20-mc-00345-PKC Document 8 Filed 11/10/20 Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

Hee eee ---- teres x
ALLSTATE INSURANCE COMPANY, ALLSTATE FIRE
& CASUALTY INSURANCE COMPANY, ALLSTATE
INDEMNITY COMPANY, AND ALLSTATE PROPERTY
& CASUALTY INSURANCE COMPANY,

 

Petitioners,
ORDER
20 mc 345

-against-

AHMED MEDICAL CARE P.C., ALL KIND PHYSICAL
THERAPY P.C., A.R.A MEDICAL CARE, PC, M.H.Z.
PHYSICAL THERAPY P.C., PERFORMANCE PLUS
MEDICAL P.C., SHAIKH JAUHAR AHMED, M.D.,
SUHEL HUSSAIN AHMED, M.D. AND MOHAMED
HAMED ANTER ZIDAN, P.T.,

Respondents.

---- : nemeneeennneenn= -- Xx

 

CASTEL, District Judge:

Pursuant to Rule 45(f), Fed. R. Civ. P., the Court grants petitioners’ motion to
transfer this matter to the Eastern District of New York where the action in which the discovery
is sought, Allstate Ins. Co., et al. v. Svetlana Khotenok, et al, 18 cv 5650 (FB)(RER), is pending.
The reason for the transfer is two-fold. First, petitioner has moved for such relief and
respondents have not timely opposed the motion and thus respondents implicitly consent to such
relief. Second, the Court finds that the following amounts to exceptional circumstances: the
action has been pending in the Eastern District of New York since October 10, 2018 and the
Brooklyn Courthouse of the Eastern District of New York is a mere two miles away and there

can be no prejudice to the respondents from the transfer of venue.

 
Case 1:20-mc-00345-PKC Document 8 Filed 11/10/20 Page 2 of 2
2

The Clerk is directed to transfer the motion to the United States District Court for
the Eastern District of New York and to close the matter in this district.

SO ORDERED.

 

 

“PY. Kevin Castel
United States District Judge
Dated: New York, New York
November 10, 2020

 

 
